Appellant was convicted of robbery with firearms, his punishment being assessed at ten years confinement in the penitentiary.
Application for continuance contained in the record cannot be considered, first, because no statement of facts accompanies the transcript, and, second, there was no bill of exceptions reversed to the action of the court overruling the application.
The motion for new trial suggests some errors in regard to the court's charge as given, and the refusal to give appellant's requested instructions. In the condition of the record the matters urged in the motion for new trial cannot be considered or revised.
The judgment is affirmed.
Affirmed. *Page 246